 



EAGLE TEST SYSTEMS, INC.
2007 MANAGEMENT BONUS PLAN

I.   PURPOSE

     The purpose of the Eagle Test Systems, Inc. 2007 Management Bonus Plan (the
“Plan”) is to provide to executive officers and other key employees of Eagle
Test Systems, Inc. (the “Company”) competitive compensation opportunities that
are aligned with and promote the overall financial objectives of the Company and
its stockholders. In addition to base salary and long-term equity awards, this
will be accomplished through incentives payable in the form of cash bonuses
designed to reward executive officers and other key employees of the Company for
the financial and operational success of the Company.

II.   AGGREGATE BONUS POOL

     The aggregate bonus pool allocable to executive officers and other key
employees of the Company is based the achievement of certain levels of fiscal
2007 operating income. At various levels of operating income a specified
percentage of operating income is allocated to the bonus pool. The table below
illustrates the amount allocable to the bonus pool at specific levels of
operating income. At levels of operating income between those specified below,
the amount allocated to the bonus pool shall be calculated by multiplying the
level of operating income by a specified percentage at each level.

      Post-Bonus Operating Income   Amount of Bonus Pool Less than $19,200,000  
-0- $20,300,000   $790,000 $22,600,000   $1,180,000 $33,900,000   $1,610,000
$45,200,000   $1,900,000 $56,500,000   $2,170,000

III.   BONUS POOL PARTICIPANTS

     The following table sets forth the executive officers of the Company that
are eligible to participate in the Plan, along with the percentage of the bonus
pool that the participant is eligible to receive upon the achievement of the
financial performance goals of the Company and the individual performance goals
of the participant. Additional executive officers and key employees shall be
eligible to participate in the Plan upon the recommendation of the Chief
Executive Officer and the approval of the Compensation Committee, and shall
share in the remaining percentage of the bonus pool.

 



--------------------------------------------------------------------------------



 



      Participant   Percentage of Bonus Pool Chief Executive Officer
Chief Operating Officer
Chief Financial Officer
Chief Technical Officer
Other Key Employees   30%
21%
7%
6%
36%

IV.   PERFORMANCE MEASUREMENT AND WEIGHTING

     For all participants in the Plan, bonus awards under the plan shall be tied
to the financial performance goals of the Company (50% of bonus weighting) and
the individual performance goals of the executive officers or other key
employees of the Company (50% of bonus weighting). The portion of the bonus tied
to the individual performance goals shall be based on the evaluation and
recommendation of the Chief Executive Officer and approval of the Compensation
Committee. The Compensation Committee shall evaluate and approve the portion of
the bonus tied to the individual performance goals of the Chief Executive
Officer.

V.   MISCELLANEOUS

     The Compensation Committee and/or Board of Directors retain the right to
amend, alter, or terminate this Plan at any time. All decisions made by the
Compensation Committee and/or Board of Directors regarding administration and
interpretation of the Plan shall be final and binding on all persons, including
the Company and the participants.

 